DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/8/2021, with respect to the 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and are persuasive. Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive in view of Applicant’s amendments to the claims. The claim objection is withdrawn.
The Obviousness-type Double Patenting rejections of the claims over 10,363,608 in view of Nagamoto (US 2014/0329105), 10,748,865 in view of Nagamoto and 16/476,969 in view of Nagamoto are withdrawn in view of the amendments to the claims. The provisional Double Patenting rejections over copending 16/493,427 and 16/493,507 are withdrawn as the instant application has the earliest filing date and the copending applications are not yet issued.
Applicant’s after-final response of 2/8/2021 has been entered since it overcomes all outstanding issues raised in the last Office Action.
Allowable Subject Matter
Claims 1-2, 4-6, 11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed copper paste having the claimed composition and a maximum particle size of any particle being 20 microns or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784